Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  COUNTY OF BUTLER, et al.,

                      Plaintiffs,

                vs.                        Civil Action No. 20-677

  THOMAS W. WOLF, et al.,

                      Defendants.

                               - - - - -

     Transcript of Proceedings held on August 19, 2020,
   via telephone conference, before Honorable William S.
   Stickman IV, United States District Judge.

                               - - - - -

 APPEARANCES:

  For the Plaintiffs:       Dillon, McCandless, King, Coulter &
                              Graham
                            by Thomas W. King III, Esq.
                               Thomas E. Breth, Esq.
                               Jordan P. Shuber, Esq.


  For the Defendants:       Pennsylvania Office of Attorney
                              General
                            by Karen Mascio Romano, Esq.


  Court Reporter:           Deborah Ann Betzler, RPR, FCRR
                            700 Grant Street
                            Suite 6260
                            Pittsburgh, PA 15219


                              - - - - -

     Proceedings recorded by mechanical stenography;
transcript produced by computer-aided transcription.
     Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 2 of 11

                                                                          2


 1                        P R O C E E D I N G S

 2              THE COURT:    Good afternoon, counsel.

 3              MR. KING:    Good afternoon, Judge.

 4              MS. ROMANO:   Good afternoon, Your Honor.

 5              THE COURT:    Good afternoon.    So I'm going to take

 6   roll call here.    And, again, I don't know who's on the call,

 7   but I give the same admonition.       If you're not one of the

 8   lawyers participating, please keep your phone on mute.

 9          For the plaintiff, I heard Mr. King.      Do I have anybody

10   else?

11              MR. KING:    Yes, sir.

12              MR. BRETH:    Your Honor, Thomas Breth present.

13              THE COURT:    Okay.

14              MR. KING:    And Mr. Shuber of our firm, Attorney

15   Jordan Shuber, is also with us, Judge.

16              THE COURT:    Thank you.   And is that all for the

17   plaintiffs?

18              MR. KING:    Yes, sir.

19              THE COURT:    For the defendant, Miss Romano, I heard

20   you.    Anybody else?

21              MS. ROMANO:   No, Your Honor.

22              THE COURT:    Okay.   So I heard we needed to have an

23   emergency status call on Docket No. 60, which is the second

24   motion pursuant to Federal Rule of Evidence 201 for Judicial

25   Notice of Adjudicative Facts.       What is the basis of today's
     Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 3 of 11

                                                                         3


 1   call?   My understanding is that I received this motion,

 2   which appears to ask the Court to issue an order requiring

 3   Dr. Levine to disclose the specific terms of a settlement

 4   agreement reached regarding some car show in the York -- or

 5   the Carlisle County Fairgrounds.       What's going on with this?

 6             MS. ROMANO:    Your Honor, I asked for this call; so if

 7   it's okay with counsel, I'll go ahead and kick us off.

 8             THE COURT:    Sure thing.

 9             MS. ROMANO:    Defense counsel has filed that motion.

10   The Department of Health has produced a copy of that

11   settlement agreement pursuant to the Right-to-Know Law.

12             THE COURT:    Okay.

13             MS. ROMANO:    Counsel reached out to me yesterday

14   regarding a proposed new motion to be filed with the Court

15   seeking to attach that settlement agreement as an exhibit to

16   supplement the record.

17             THE COURT:    Okay.

18             MS. ROMANO:    We don't have an objection to

19   supplementing the record with the agreement, but we cannot

20   agree to that agreement being placed on the public docket.

21   What I have proposed to counsel was sort of a generic motion

22   to supplement, agreeing we supplement the motion with this

23   agreement and we provide it to Your Honor via email or some

24   other means.

25        The agreement does contain a confidentiality clause that
     Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 4 of 11

                                                                            4


 1   states that the parties will keep it confidential absent

 2   certain requirements under the law, such as the Right-to-Know

 3   Law or a court order requiring us to produce it.         The

 4   Department of Health's concern is that agreeing to it being

 5   filed to a public docket could place us in violation of that

 6   settlement agreement.

 7              THE COURT:    Sure.   Sure.   So are you requesting that,

 8   essentially, the document be filed under seal?

 9              MS. ROMANO:   Essentially, yes, Your Honor.

10              THE COURT:    Okay.   Mr. King, what's the objection?

11              MR. KING:    A number, Your Honor.    So, first of all,

12   by way of background, not only did we request this and not

13   only did we file a Right-to-Know request, but a number of

14   other people filed a Right-to-Know request.         People asked the

15   attorney general for a copy of it, people asked the governor's

16   office for a copy of it, and other people other than ourselves

17   also filed Right-to-Know requests; and, in fact, those

18   Right-to-Know requests were -- and I have no idea how many

19   there were other than I know that there was more than us, and

20   those all were granted.      So we've received a letter from the

21   Pennsylvania Department of Health.

22        I also got one -- I also got a copy of this agreement

23   from a lawyer in Carlisle, Pennsylvania, by the name of Tyler

24   Beaston.   Mr. Beaston was kind enough to send it to me out of

25   the blue and said, "Attached is the PA Department of Health
     Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 5 of 11

                                                                              5


 1   settlement agreement with Carlisle Events, which I received

 2   this morning."    So Mr. Beaston got a copy by the Right-to-Know

 3   request.   And this document is in the possession of -- in all

 4   candor with the Court, this document is in the possession of

 5   all of my clients, and it's also in the possession of lots of

 6   people all over the Commonwealth of Pennsylvania at this

 7   point.

 8        In addition to that, it was received under the Right-to-

 9   Know Law and not under some agreement in court or in this case

10   before Your Honor.      So the letter from the Pennsylvania

11   Department of Health, Lisa Keefer, agency open records

12   officer, to Abby Pakutz, who is our -- that's P-a-k-u-t-z --

13   who is a paralegal at our firm who I asked to submit the

14   Right-to-Know request, says, "You've requested a copy of any

15   written settlement agreement in the matter of Commonwealth of

16   Pennsylvania Department of Health vs. Carlisle Productions,

17   Inc., d/b/a Carlisle Events, filed in the Commonwealth Court

18   of Pennsylvania at 350 M.D. 2020.       Your response is granted.

19   Documents responsive to your request are enclosed.           Please be

20   advised that this correspondence will serve to close this

21   record with our office as permitted by law."         So --

22              THE COURT:    Mr. King, let me ask you a question.       The

23   document that you received under the Right-to-Know Law

24   request, is it redacted, or is it just --

25              MR. KING:    Not redacted.
     Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 6 of 11

                                                                            6


 1             THE COURT:    It's not redacted?

 2             MR. KING:    It's the complete agreement with the

 3   signatures of the Secretary of Health and the general counsel

 4   in the health department and a representative of Carlisle

 5   Events.   So I also contacted Carlisle Events, Your Honor, and

 6   the lawyer for Carlisle Events is readily accessible if you'd

 7   want him to get involved in this.

 8             THE COURT:    I don't.

 9             MR. KING:    But Dennis Whitaker.     I've spoken to him,

10   and he's the lawyer for Carlisle Events, and he's authorized

11   me to say that their official position in this is that they

12   take no position as to whether this should be public or not.

13             THE COURT:    I guess -- thank you, Mr. King.

14        Ms. Romano, any dispute as to the representation of

15   Mr. King that the document that's at issue has already been

16   turned over in toto in an unredacted form pursuant to a

17   request under the Right-to-Know Law?

18             MS. ROMANO:    It has been turned over in total

19   pursuant to the Right-to-Know Law, yes.

20             THE COURT:    So if that's the case, then I guess --

21   I'm not being facetious or asking this rhetorically.             I'm

22   asking this legitimately as a question.        If that's the case,

23   once a document -- a public contract, essentially -- is turned

24   over under the Right-to-Know Law, doesn't that document then

25   become essentially public?
     Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 7 of 11

                                                                          7


 1        I mean, I know, for example, frequently media outlets

 2   request documents under the Right-to-Know Law and then put

 3   them on the website that you can go and look it up yourself

 4   on, say, the Post-Gazette or the Pittsburgh Tribune-Review or

 5   the like.    Is there any basis to keep sealed what has already

 6   been released by a Commonwealth agency?

 7               MS. ROMANO:   Your Honor, I'll note that we're

 8   required to turn it over under the Right-to-Know Law in full.

 9   We can't control what an individual does with that document

10   once it is produced to them.      You know, in effect, perhaps

11   there is no difference once it's out there.         We just don't

12   want to be in violation of the agreement by saying, "Yes, we

13   voluntarily agree to put it on a public docket," when that is

14   outside the confines of the confidentiality clause in the

15   agreement.    That clause does not say once this is put in the

16   public realm, we may then distribute it to anyone we choose.

17               THE COURT:    Understood.   Understood.

18               MS. ROMANO:   And if Your Honor ordered us to put it

19   on the docket, we'll certainly do that.

20               THE COURT:    Understood.   I know that in this court,

21   documents which generally were not public but had been turned

22   over under Right-to-Know or Sunshine Law Act requests have

23   been put on the public docket, notwithstanding even pretty

24   vehement battles as to whether they should have been turned

25   over under the request.      One case that comes to mind was
     Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 8 of 11

                                                                          8


 1   Harris vs. Kellog Brown and Root Services, which is a 2008 or

 2   so case from this Court, as I recall.        So in that request, I

 3   understand the position of both parties, but I order that --

 4   well, I guess there's no motion before me, though, is there?

 5             MR. KING:    No, Judge.    If I might, this is Tom King.

 6   So I have a supplemental motion because our second motion

 7   asking you to take judicial notice included a provision in the

 8   order asking you to direct this to be delivered.         So my

 9   supplemental motion, which is why we're having this call, my

10   supplemental motion says to you, Your Honor, we've got the

11   document now, it's attached, and we'd ask you to take judicial

12   notice of it.

13             THE COURT:    Okay, Mr. King.     Here's what I'm going to

14   do.   When you file your supplemental motion, I'm not going to

15   request or require, unless Ms. Romano wants to, that she file

16   a separate opposition.     I hear the opposition that she has put

17   forth on today's status conference, which is going to be on

18   the record.    The court reporter is on the line.

19         To that end, I do believe that once a document is turned

20   over to any member of the public through the Right-to-Know

21   Law, that document is fair use for any legitimate basis; and,

22   therefore, I will permit you, upon your motion, to supplement

23   the record as requested.      I will note, though, for Ms.

24   Romano's client's benefit, that I do so over the objection of

25   the Commonwealth.     That way nobody, for whatever reason,
     Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 9 of 11

                                                                            9


 1   legitimate or not, can criticize the Commonwealth for

 2   disclosing or otherwise breaching what would have been a

 3   confidentiality provision.

 4        I understand their concern.      I understand the concern,

 5   especially for a public entity, when it comes to criticism for

 6   breaching a potential confidentiality agreement.         So I'm

 7   sensitive to that, and I will make sure that the order makes

 8   clear that it is the Court which is ordering it to be

 9   permitted to be put on the record and not by the consent of

10   the contracting party, which in this case is the Commonwealth.

11               MR. KING:   We understand that also, Your Honor, and

12   that's why we agreed to this call.       And I understand Miss

13   Romano's duties to her client.       I would also, Your Honor, in

14   light of your comment -- I think your comments are 100 percent

15   right on.    There's a case called Pansy, P-a-n-s-y, vs. The

16   Borough of Stroudsburg, and that case can be found at 23

17   Fed.3d 772.    It's a Third Circuit Court of Appeals case, and

18   it stands for exactly the proposition you just said.

19        The court said, "A factor which a court should consider

20   in conducting the good-faith balancing test is whether a party

21   benefiting from the order of confidentiality is a public

22   entity or official.     The district court should consider

23   whether the case involves issues important to the public.         If

24   a settlement agreement involves issues or parties of a public

25   nature and involves matters of legitimate public concern, that
     Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 10 of 11

                                                                             10


 1   should be a factor weighing against entering or maintaining an

 2   order of confidentiality."       And it talks about the threshold

 3   for a government agency.

 4         And, basically, the Third Circuit, the best thing that I

 5   can give you to is, "This case presents another factor which

 6   must be considered in the good cause balancing test.              The

 7   settlement agreement to which newspapers are seeking access

 8   would, but for the confidentiality order, likely be accessible

 9   under the Pennsylvania Right-to-Know Act.         This case thus

10   illustrates how confidentiality orders can frustrate, if not

11   render useless, federal and state freedom of information laws.

12   When a court orders confidentiality in a suit involving a

13   government entity, as the district court in this case did,

14   there arises a troublesome conflict between the government

15   entity's interest as a litigant and its public disclosure

16   obligations, the difficult problems created by such conflict

17   that receive scholarly attention.        We hold that where it is

18   likely that information is accessible under a relevant freedom

19   of information law, a strong presumption exists against

20   granting or maintaining an order of confidentiality whose

21   scope would prevent disclosure of that information pursuant to

22   the relevant freedom of information law.         In the good cause"

23   --

24              THE COURT:    Mr. King, I understand, and I think that

25   the argument is very well made.       I take Pansy under
     Case 2:20-cv-00677-WSS Document 81 Filed 09/14/20 Page 11 of 11

                                                                           11


 1   advisement.    And in this case I don't think that I hear a

 2   strong argument from Miss Romano.        I've heard a good argument

 3   from her, but I don't think that she's calling into question

 4   Pansy or what Pansy -- what it stands for.         So, I mean, I do

 5   believe that once a document is turned over under the

 6   Right-to-Know Law, the document is, for all intents and

 7   purposes, a public document.        That is the very nature of that

 8   law.   Therefore, in this instance, I will, upon request --

 9   taking into account the objection and noting the objection for

10   the record, I will grant the motion.

11              MR. KING:    Thank you, Your Honor.     We'll file the

12   motion forthwith.

13              THE COURT:    Okay.    Thank you.   Thank you,

14   Miss Romano.    Anything else?

15              MR. KING:    No.   Thank you very much, Your Honor.

16              MS. ROMANO:    No, Your Honor.

17              (The above-captioned matter was concluded.)

18                                    - - - - -

19                            C E R T I F I C A T E

20                I, DEBORAH ANN BETZLER, RPR, FCRR, certify that
     the foregoing is a correct transcript from the record of
21   proceedings in the above-entitled case.

22

23
     s\ Deborah Ann Betzler                          08/21/2020
24   DEBORAH ANN BETZLER, RPR, FCRR               Date of Certification
     Official Court Reporter
25
